Title: To Thomas Jefferson from Abigail Adams, 26 June 1787
From: Adams, Abigail
To: Jefferson, Thomas



My dear Sir
London june 26 1787

I have to congratulate you upon the safe arrival of your Little Daughter, whom I have only a few moments ago received. She is in fine Health and a Lovely little Girl I am sure from her countanance, but at present every thing is strange to her, and she was very loth to try New Friends for old. She was so much attachd to the Captain and he to her, that it was with no small regret that I  seperated her from him, but I dare say I shall reconcile her in a day or two. I tell her that I did not see her sister cry once. She replies that her sister was older and ought to do better, besides she had her pappa with her. I shew her your picture. She says she cannot know it, how should she when she should not know you. A few hours acquaintance and we shall be quite Friends I dare say. I hope we may expect the pleasure of an other visit from you now I have so strong an inducement to tempt you. If you could bring Miss Jefferson with you, it would reconcile her little Sister to the thoughts of taking a journey. It would be proper that some person should be accustomed to her. The old Nurse whom you expected to have attended her, was sick and unable to come. She has a Girl about 15 or 16 with her, the Sister of the Servant you have with you. As I presume you have but just returnd from your late excursion, you will not put yourself to any inconvenience or Hurry in comeing or sending for her. You may rely upon every attention towards her and every care in my power. I have just endeavourd to amuse her by telling her that I would carry her to Sadlers Wells. After describing the amusement to her with an honest simplicity, I had rather says she see captain Ramsey one moment, than all the fun in the World.
I have only time before the post goes, to present my compliments to Mr. Short. Mr. Adams and Mrs. Smith desire to be rememberd to you. Captain Ramsey has brought a Number of Letters. As they may be of importance to you to receive them we have forwarded them by the post. Miss Polly sends her duty to you and Love to her Sister and says she will try to be good and not cry. So she has wiped her eyes and layd down to sleep.
Believe me dear Sir affectionately yours &c &c,

A Adams

